Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 02/12/21 regarding application 16/693,941 in which claims 1, 10, 13, 14, and 17 were amended, claim 12 was cancelled, and claim 21 was added. Claims 1-11 and 13-21 are pending in the application and have been considered.

Response to Arguments
Amended independent claims 1, 10, and 17 overcome the nonstatutory obviousness-type double patenting rejections of claims 1-8, 10, 11, 13-15, 17, 19, and 20, and so the rejections are withdrawn.
The arguments on pages 8-15 regarding the 35 U.S.C. 103 rejections based on Swanson, Yang’556, Michalak, Picard, and Yang’738 have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments.



Claim Objections
In claim 17, line 8, should “determining” be “determine”?


Computer Readable Storage Medium Analysis
Claims 10, 11, and 13-16, which are directed to a computer program product comprising a computer readable storage medium, are considered to encompass only statutory subject matter types in view of paragraph [0022] of the specification, which states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This is solely for clarity of the record, and is NOT a rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Basir et al. (2010/0305807).


Swanson does not specifically mention determining, by the computer device, whether a user of a mobile device has a required access level for the query, the required access level being based on the user being listed in settings of the mobile device; and restricting, by the computer device and based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device.
Yang discloses determining, by the computer device, whether a user of a mobile device has a required access level for the query, the required access level being based on the user being listed in settings of the mobile device (access levels set on the electronic device, [0225], determining whether a third person has access, [0232-0235]); and restricting, by the computer device and based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device (restricting when the third person does not have access, [0225-0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by determining, by the computer device, whether a user of a mobile device has a required access level for the query, the required access level being based on the user being listed in settings of the mobile device; and restricting, by the computer device and based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device in order to more conveniently control security, as suggested by Yang ([0009]).
Swanson and Yang do not specifically mention receiving, by the computer device, an additional information request from the mobile device as a result of results of the query including multiple 
Basir discloses receiving an additional information request from a mobile device as a result of results of a query including multiple contacts, wherein the additional information request includes a request for an identity of a particular contact of the multiple contacts (control unit looks up known contacts names in the address book on the mobile communication device 12, [0028], a plurality of search results, control unit presents a disambiguation prompt to the user, e.g. “There are 3 Johns. Did you mean John Smith?”, [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson and Yang by receiving, by the computer device, an additional information request from the mobile device as a result of results of the query including multiple contacts, wherein the additional information request includes a request for an identity of a particular contact of the multiple contacts in order to diversify access to information, as suggested by Basir ([0048]).


Consider claim 10, Swanson discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device (processor and memory, [0004]) to cause the computer device to: receive a read Short Messaging Service (SMS) message query from a cognitive device (request from the driver to read a received text message, [0038]-[0041]).
Swanson does not specifically mention determining whether a user of a mobile device has a required access level for the SMS message query, the required access level being based on the user being listed in settings of the mobile device; and restricting, based on a result of the determining being 
Yang discloses determining whether a user of a mobile device has a required access level for the query, the required access level being based on the user being listed in settings of the mobile device (access levels set on the electronic device, [0225], determining whether a third person has access, [0232-0235]); and restricting, based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device (restricting when the third person does not have access, [0225-0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by determining whether a user of a mobile device has a required access level for the SMS message query, the required access level being based on the user being listed in settings of the mobile device; and restricting, based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.
Swanson and Yang do not specifically mention receiving, by the computer device, an additional information request from the mobile device as a result of results of the query including multiple contacts, wherein the additional information request includes a request for an identity of a particular contact of the multiple contacts.
Basir discloses receiving an additional information request from a mobile device as a result of results of a query including multiple contacts, wherein the additional information request includes a request for an identity of a particular contact of the multiple contacts (control unit looks up known contacts names in the address book on the mobile communication device 12, [0028], a plurality of search results, control unit presents a disambiguation prompt to the user, e.g. “There are 3 Johns. Did you mean John Smith?”, [0081]).


Consider claim 2, Swanson discloses determining, by the computer device, an action in the query (a request to read a text message, [0038-0041]). 

Consider claim 3, Swanson discloses the query includes one of: send or read a SMS message, send or read an email, activate a navigation system, retrieve a phone notification, and play a voicemail (a request to read a text message, [0038-0041]). 

Consider claim 4, Swanson does not, but Yang discloses processing, by the computer device and based on the result of the determining being that the user is listed in the settings of the mobile device, the query to generate a processed query (the controller 180, in response to the request, can approve the access authority, [0234]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by processing, by the computer device and based on the result of the determining being that the user is listed in the settings of the mobile device, the query to generate a processed query for reasons similar to those for claim 1.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by transmitting, by the computer device and based on the result of the determining being that the user is listed in the settings of the mobile device, the processed query to the mobile device for reasons similar to those for claim 1.

Consider claim 6, Swanson does not, but Yang discloses receiving, by the computer device and based on the result of the determining being that the user is listed in the settings of the mobile device, an action query result from the mobile device based on the mobile device receiving the processed query and performing an action query (retrieving the photos for viewing the album, [0234]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by receiving, by the computer device and based on the result of the determining being that the user is listed in the settings of the mobile device, an action query result from the mobile device based on the mobile device receiving the processed query and performing an action query for reasons similar to those for claim 1.

Consider claim 7, Swanson discloses the processing includes formatting the query to a format executable by the mobile device (appropriate communication format with the mobile device 22, [0037]). 

Consider claim 8, Swanson discloses confirming an action on the query with the cognitive device (via prompts to the user, [0027]). 

Consider claim 9, Swanson does not, but Yang discloses restricting, by the computer device and based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device (when the distance exceeds a threshold, [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by restricting, by the computer device and based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.


Consider claim 16, Swanson does not, but Yang discloses restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device (when the distance exceeds a threshold, [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Tian et al. (2018/0047394).

Consider claim 17, Swanson discloses a system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device (processor and memory, 
Swanson does not specifically mention program instructions to determine whether a user of a mobile device has a required access level for the send email query, the required access level being based on the user being listed in settings of the mobile device; and program instructions to restrict, based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device.
Yang discloses program instructions to determine whether a user of a mobile device has a required access level for the query, the required access level being based on the user being listed in settings of the mobile device (access levels set on the electronic device, [0225], determining whether a third person has access, [0232-0235]); and program instructions to restrict, based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device (restricting when the third person does not have access, [0225-0235]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by including program instructions to determine whether a user of a mobile device has a required access level for the send email query, the required access level being based on the user being listed in settings of the mobile device; and program instructions to restrict, based on a result of the determining being that the user is not listed in the settings of the mobile device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.
Swanson and Yang do not specifically mention program instructions to determining an identity of the user based on location based authentication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson and Yang by including program instructions to determine an identity of the user based on location based authentication in order to better distinguish users, as suggested by Tian ([0006]).


Consider claim 18, Swanson does not, but Yang discloses restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device (when the distance exceeds a threshold, [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.

Consider claim 19, Swanson discloses program instructions to process the send email query to generate a send email processed query (request from the driver to send a communication, [0027]-[0031], which may be an email, [0024]).
Swanson does not specifically mention determining that the user is listed in the settings of the mobile device.
Yang discloses determining that the user is listed in the settings of the mobile device (whether the user has access in the access settings, [0225-0234]).


Consider claim 20, Swanson does not, but Yang discloses restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device (when the distance exceeds a threshold, [0241]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson by restricting, based on the mobile device no longer being within a predefined area around the cognitive device, access to the mobile device by the cognitive device for reasons similar to those for claim 1.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Basir et al. (2010/0305807), in further view of Tian et al. (2018/0047394).


Consider claim 21, Swanson discloses the cognitive device facilitates interaction between the user and the mobile device (the vehicle telematics system facilitates tasks for a hands free user of a mobile device, [0009-0010]). 
Swanson, Yang, and Basir do not specifically mention the cognitive device is a smart speaker.
Tian discloses a cognitive device is a smart speaker (smart speakers, [0093]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Basir et al. (2010/0305807), in further view of Michalak et al. (9,535,902).

Consider claim 11, Swanson, Yang, and Basir do not, but Michalak discloses the query is a JavaScript Object Notation (JSON) query (Col 9 lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson, Yang, and Basir such that the query is a JavaScript Object Notation (JSON) query in order to increase convenience for web developers, as suggested by Michalak (Col 9 lines 25-34).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Basir et al. (2010/0305807), in further view of Picard et al. (2008/0062969).

Consider claims 13 and 14, Swanson, Yang, and Basir do not, but Picard discloses an additional information request includes a request for a date of the read SMS message query ([0047]), and attempting to retrieve the additional information from a database that is external to the mobile device (for example, the callAbuddy database, [0038]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson et al. (2012/0231821) in view of Yang et al. (2017/0031556), in further view of Basir et al. (2010/0305807), in further view of Picard et al. (2008/0062969), in further view of Yang et al. (2003/0065738), herein referred to as Yang ‘738.

Consider claim 15, Swanson, Yang, Basir, and Picard do not, but Yang’738 discloses transmitting an exit command to the mobile device and the cognitive device in response to being unable to retrieve additional information ([0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Swanson, Yang, Basir, and Picard by transmitting an exit command to the mobile device and the cognitive device in response to being unable to retrieve additional information in order to address equipment limitations, as suggested by Yang’738 ([0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                         03/02/21